UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1810


In Re:   DOUGLAS ALAN JARVIS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (2:08-cv-00230-RAJ-JEB)


Submitted:   October 22, 2008          Decided:   November 21, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Douglas Alan Jarvis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Douglas Alan Jarvis petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2241 (2000) petition.              He seeks an order from this

court directing the district court to act.             We find there has

been   no   undue   delay   in   the   district    court.     Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the mandamus petition.      We further deny as moot the Government’s

motion to dismiss this action.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            PETITION DENIED




                                       2